FILED
                           NOT FOR PUBLICATION
                                                                           JUN 27 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MILTON E. ROBINSON,                              No.   16-55019

              Plaintiff-Appellant,               D.C. No.
                                                 2:14-cv-08312-JFW-MRW
 v.

COUNTY OF LOS ANGELES, a                         MEMORANDUM*
government agency,

              Defendant,

 and

LOS ANGELES COUNTY PROBATION
DEPARTMENT, a governmental agency;
et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                        Argued and Submitted June 5, 2017
                              Pasadena, California




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: THOMAS, Chief Judge, REINHARDT, Circuit Judge, and KORMAN,**
District Judge.

      Appellant Milton Robinson, a former probation officer with the Los Angeles

County Probation Department, appeals the district court’s grant of summary

judgment to the Probation Department, Los Angeles County, and several

individual defendants on his action alleging various theories arising out of his

assignment to a different division in the Department. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

                                           I

      The district court properly granted summary judgment to Defendants on

Robinson’s due process claims. We need not decide whether Robinson possessed

a protectable property interest in his position with the Special Enforcement

Operation Unit, see Brewster v. Bd. of Educ. of Lynwood Unified Sch. Dist., 149

F.3d 971, 982–83 (9th Cir. 1998), because his constitutional procedural due

process rights were not violated. He was given written notice of the charges

against him, an explanation of his employer’s evidence, and ample opportunity to

present his side of the story. See Cleveland Bd. of Educ. v. Loudermill, 470 U.S.

532, 546 (1985). That is all that is required.


      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
                                           2
                                           II

      The district court also properly dismissed Robinson’s claims under state law

based on his failure to comply with the California Government Tort Claims Act,

Cal. Gov. Code § 900, et seq., as required to bring suit for money damages against

a public entity. See Mohsin v. Cal. Dep’t of Water Res., 52 F. Supp. 3d 1006, 1017

(E.D. Cal. 2014) (explaining that California permits “no suit for money or damages

. . . against a public entity unless the claims have been presented for review and the

state issues notice rejecting those claims”) (citing Cal. Gov. Code § 900, et seq.).

Robinson argues that because Defendants consented to his Second Amended

Complaint, they should be estopped from arguing that he failed to comply with

state law. This argument is without merit. See, e.g., Castaneda v. Dep’t of Corrs.

& Rehab., 151 Cal. Rptr. 3d 648, 657 (Cal. Ct. App. 2013) (“A public entity may

be estopped from asserting the limitations of the tort claims statutes where its

agents or employees have prevented or deterred the filing of a timely claim by

some affirmative act.”) (emphasis omitted).

      Similarly, to the extent that Robinson alleged a Monell claim under

42 U.S.C. § 1983, that claim also fails because Robinson suffered no constitutional

violation. See City of L.A. v. Heller, 475 U.S. 796 (1986) (“If a person has suffered

no constitutional injury . . . the fact that the departmental regulations might have


                                           3
authorized the use of constitutionally excessive force is quite beside the point.”).

And in any case, Robinson alleges no facts that could give rise to an inference that

any official policy or custom led to his constitutional rights being violated. See

Villegas v. Gilroy Garlic Festival Ass’n, 541 F.3d 950, 957 (9th Cir. 2008) (Where

there is a constitutional violation, Monell liability requires that it result from “a

policy statement, ordinance, regulation or decision officially adopted and

promulgated by that body’s officers or pursuant to the governmental ‘custom’ even

though such a custom has not received formal approval through the body’s official

decisionmaking channels.”) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

690–91 (1978)).1

      AFFIRMED.




      1
         Although the district court should have ruled on Robinson’s evidentiary
objections before granting summary judgment, that error was harmless. Norse v.
City of Santa Cruz, 629 F.3d 966, 973 (9th Cir. 2010); Sanchez v. Aerovias De
Mexico, S.A. De C.V., 590 F.3d 1027, 1029 (9th Cir. 2010) (acknowledging that a
district court must rule on evidentiary objections material to its summary judgment
order, but noting this is subject to harmless error analysis).


                                            4